Citation Nr: 0703756	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  04-33 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a surgical scar of 
the left knee.

2.  Entitlement to service connection for a left knee 
disability other than a surgical scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The appellant served on active duty from July 1955 to April 
1958.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The appellant requested a Board hearing on his September 2004 
VA Form 9, but withdrew his request in a memorandum received 
in October 2006.  

A motion to advance this case on the docket due to the 
appellant's serious illness was granted by the Board in 
January 2007.  See 38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2006).

The Board notes that the appellant received an other than 
honorable discharge in 1958, which was upgraded to "under 
honorable conditions" in May 1979, based on an individual 
case review by an Army Discharge Review Board established 
under 10 U.S.C.A. § 1553.  The service connection claim was 
initially denied in a March 2002 administrative decision on 
the basis that the appellant's discharge did not entitle him 
to VA benefits.  The appellant disagreed with that denial.  
However, in the January 2003 rating decision, the RO conceded 
that the appellant's discharge was not disqualifying, and 
denied service connection based on the merits of the claim.  
To the extent that an issue with respect to the appellant's 
status as a veteran was appealed, the Board finds that the 
RO's concession of the matter in the January 2003 rating 
decision constitutes a complete grant with respect to that 
issue.  The issue of the appellant's status as a veteran is 
therefore not on appeal and will not be further addressed in 
this decision.




FINDING OF FACT

The veteran underwent a surgical procedure on his left knee 
during his period of active service and has a residual scar.  


CONCLUSION OF LAW

A surgical scar of the left knee was incurred as a result of 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a surgical scar 
of the left knee.  The Board will initially discuss the 
pertinent law and regulations and will then address their 
application to the facts and evidence.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

VA law provides that every person employed in the active 
military, naval, or air service shall be taken to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

In this case, with the exception of the report of the service 
separation examination, the veteran's service records are 
missing and are presumed to have been destroyed in the 1973 
fire at the National Personnel Records Center (NPRC).  As no 
report of entrance examination is available, there is no 
documented notation as to any left knee injury at service 
entry.  Therefore, the Board finds that the presumption of 
soundness is for application.  

The service separation examination report shows a notation of 
a scar on the left knee "from a cartilage operation."  
Moreover, the veteran has submitted private treatment records 
dated in September 1958, shortly after discharge, which refer 
to removal of the medial meniscus on his left knee "[a]bout a 
year ago while in the service."  The veteran also submitted 
pictures of himself with crutches, reportedly taken in 1957 
in a military hospital in Germany.  The Board finds that the 
veteran's statements that he injured his left knee during 
service, and that he underwent an operation on the left knee, 
are credible, and are matters the veteran is competent to 
report.  The Board accepts them as accurate.  

In sum, the evidence satisfactorily establishes that the 
veteran injured his left knee in service, underwent surgical 
cartilage removal in service, and has a scar from this 
procedure.  Accordingly, the Board concludes that service 
connection for a surgical scar of the left knee is in order.


ORDER

Entitlement to service connection for a surgical scar of the 
left knee is granted.


REMAND

In addition to a surgical scar, the veteran has also been 
diagnosed with degenerative joint disease of the left knee.  
The evidence establishes that the veteran injured his left 
knee and underwent a surgical procedure on the left knee 
during service.  However, the record contains no medical 
opinion with respect to whether any current left knee 
disorder other than scarring is etiologically related to the 
in-service injury or surgical procedure.  

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability and establishes that the veteran 
suffered an injury or disease in service, indicates that the 
claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2006); see also Charles 
v. Principi, 16 Vet. App. 370 (2002).

As the evidence establishes a current left knee disability 
that may be related to an injury noted in service, a VA 
examination and nexus opinion are deemed necessary.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any current left 
knee disability.  The claims folder must 
be made available to and reviewed by the 
examiner.  All indicated studies should be 
performed.  

The examiner should provide an opinion as 
to whether there is a 50 percent or better 
probability that any currently diagnosed 
left knee disorder is etiologically 
related to the veteran's military service.  
The rationale for the opinion must also be 
provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


